Brett Applegate, OSB No. 132944
bapple gate@lvklaw.com
Larkins Vacura Kayser LLP
121 SW Morrison Street, Suite 700
Portland, Oregon 97204
Telephone: (503) 222-4424
Facsimile: (503) 827-7600

Jesse Linebaugh, Admitted Pro Hae Vice
Jesse. Unebaugh@faegrebd.com
Faegre Baker Daniels, LLP
801 Grand Avenue, 33rd Floor
Des Moines, Iowa 50309-8011
Telephone: (515) 447-4706
Facsimile: (515) 248-9010
Attorneys for Plaintiff



                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


FIDELITY & GUARANTY LIFE                     Case No. 3:19-cv-01166-JR
INSURANCE COMPANY,

                   Plaintiff,                [TRUI 032Rlf ORDER REGARDING
                                             MOTION TO DEPOSIT AND DISMISS
       vs.

NANCY CRAMPTON BROPHY and
NATHANIEL STILLWATER,

                  Defendants.



       Plaintiff, Fidelity & Guaranty Life Insurance Company ("F&G") moves for an order

permitting F&G to deposit the policy proceeds, dismissing F&G with prejudice, and awarding

F&G's costs incurred in filing this action (#24). For good cause shown, Plaintiffs Motion to

Deposit and Dismiss is GRANTED.
         In accordance with Plaintiffs Motion (#24), the Clerk of Court is hereby ORDERED to

accept cash, a cashier's check, or a certified check, payable to the Clerk, U.S. District Court, in the

amount of $100,000 plus any applicable accrued interest.

         IT IS FURTHER ORDERED that these monies be deposited by the Clerk of Court into the

Registry of this Court and then, as soon as the business of the Clerk's Office allows, the Clerk of

Court shall deposit these funds into the interest-bearing Disputed Ownership Fund ("DOF") within

the Court Registry Investment System ("CRIS") administered by the Administrative Office of the

United States Courts pursuant to 28 U.S.C. § 2045.

         Pursuant to Standing Order No. 2016-11, a DOF fee for the management of investments

and tax administration shall be deducted from the interest earnings on the funds deposited with the

Court.

         IT IS FURTHER ORDERED that the sum of money so invested in the interest-bearing

DOF fund shall remain on deposit until further order of this Court at which time the funds, together

with interest thereon, shall be retrieved by the Clerk of Court and re-deposited into the non-interest-

bearing Registry Fund of the Court for disposition pursuant to further order of the Court.

         The Clerk of Court, through the Financial Administrator, has pre-approved the form of this

order pursuant to Local Rule 67-2.

         The Clerk of Court is absolved of any liability by compliance with this Order.

         It shall be counsel's responsibility to serve a copy of this order personally to confirm that

any action required of the Clerk of Court or her designee by this Order has been performed.

         IT IS FURTHER ORDERED, that upon deposit of these funds into the Court's Registry

Fund, F&G will be DISMISSED WITH PREJUDICE from this action.                      Defendants Nancy

Crampton Brophy and Nathaniel Stillwater are further ENJOINED from instituting, prosecuting,




                                                  2
or maintaining any other action, suit, or proceeding against F&G in any court relating to the life

insurance policy insuring Daniel C. Brophy ("Mr. Brophy" or the "Decedent") number 006655056

(the "Policy").

       F&G may be granted costs incurred in filing this Interpleader action upon showing of

reasonable costs made within 20 days of this order.

       IT IS SO ORDERED.

       DATED this 2 Y J a y o f ~                  ,2020.




                                             UNITED STATES DISTRICT JUDGE




                                      For Court Use Only

APPROVED AS TO FORM:
Mary L. Moran, Clerk of Court



B/ Financial Administrator




                                               3
